





CITATION: Jabbour
          v. Eparchy of Our Lady of Lebanon of Los Angeles (St. Maron/St. Sharbel
      Church), 2011 ONCA 140





DATE: 20110223



DOCKET: C52875



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



Camille Jabbour



Plaintiffs (Respondent)



and



The Eparchy of Our Lady of Lebanon of Los Angeles, a
          California Corporation sole operating as St. Maron/St. Sharbel Church



Defendant (Appellant)



Edward J. Poslief, for the appellant



Claudio Martini, for the respondent



Heard: Friday, February 18, 2011



On appeal from the order of Justice Richard C. Gates of the
          Superior Court of Justice dated May 10, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The record before the motion judge disclosed that the appellant invited
    the respondent into Michigan to assist it and facilitated his entry. In effect,
    in doing so, it reached into Ontario sufficiently in our view, to sustain the
    conclusion of a real and substantial connection with Ontario.

[2]

The appeal must be dismissed.

[3]

Costs of the appeal and the motion below fixed at $6,000 inclusive of
    disbursements and applicable taxes.

S.
    T. Goudge J.A.


